Exhibit 10.1

ASSET PURCHASE AGREEMENT AMENDMENT NO. 2

 

This Asset Purchase Agreement Amendment No. 2 (the “Amendment”) is entered into
as of October 20, 2006, by and among Aquila, Inc., a Delaware corporation
(“Seller”), and Mid-Kansas Electric Company, LLC, a Kansas limited liability
company (“Buyer”). In addition, each Buyer Party and Guarantor is executing this
Amendment for the purposes set forth in Section 3 hereof.

WHEREAS, Buyer and Seller are parties to that certain Asset Purchase Agreement,
dated as of September 21, 2005, as amended by that certain Asset Purchase
Agreement Amendment No. 1 dated August 11, 2006 (the “Asset Purchase
Agreement”), pursuant to which Seller agreed to sell, transfer and assign to
Buyer, and Buyer has agreed to purchase and assume, substantially all of the
assets and liabilities of the Business (as defined in the Asset Purchase
Agreement) upon the terms and conditions set forth in the Asset Purchase
Agreement, and subject to the conditions set forth in Article VIII thereof;

WHEREAS, under Article VIII of the Asset Purchase Agreement, the approval of a
Joint Application filed with the Kansas Corporation Commission for Seller’s
transfer to Buyer of: (i) the Purchased Assets, (ii) Seller’s certificates of
convenience and authority and Seller’s rate tariffs, and (iii) the operation of
the Business, is a condition each Party’s obligation to effect the Closing;

WHEREAS, the Kansas Corporation Commission assigned docket number
06-MKEE-524-ACQ to the Joint Application, and issued a September 13, 2006 Order
Adopting Procedural Schedule in docket 06-MKEE-524-ACQ (the “Procedural
Schedule”); and

WHEREAS, Seller and Buyer desire to amend the Asset Purchase Agreement pursuant
to Section 11.1 thereof by deleting and replacing Section 10.1(b) in light of
the Procedural Schedule.

NOW, THEREFORE, in consideration of the parties’ covenants and agreements set
forth herein and the benefits anticipated by each of the parties hereto as a
result of the matters set forth herein, and intending to be legally bound
hereby, the parties agree as follows:                  

1.

Definitions.

The terms defined in the preamble and recitals hereto shall have the respective
meanings ascribed therein. Capitalized terms used but not defined in this
Agreement shall have the meanings given to them in the Asset Purchase Agreement.

2.

Extension of Termination Date.

Section 10.1(b) of the Asset Purchase Agreement is hereby deleted in its
entirety and replaced with the following:

“(b)        If the Closing has not occurred on or before April 15, 2007, this
Agreement may be terminated by Seller or Buyer on or after April 16, 2007 (the



‘Termination Date’). Notwithstanding the foregoing, the right to terminate this
Agreement under this Section 10.1(b) will not be available to a Party if any
failure by such Party (or, in the case of Buyer, by any Buyer Party) to fulfill
any obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before the Termination Date.”

3.

Consent of Buyer Parties and Guarantors.

Sunflower Electric Power Corporation, Lane-Scott Electric Cooperative, Inc.,
Pioneer Electric Cooperative, Inc., Southern Pioneer Electric Company, Prairie
Land Electric Cooperative, Inc., Victory Electric Cooperative Association, Inc.,
Western Cooperative Electric Association, Inc., and Wheatland Electric
Cooperative, Inc., each in its capacity as a Member of Buyer, a Buyer Party
under the Asset Purchase Agreement, and/or a Guarantor under the Guaranty (as
applicable) hereby consents to and approves the execution and delivery of this
Amendment. In addition, each of the foregoing that is a Guarantor under the
Guaranty hereby confirms that the Guaranty remains in full force and effect,
with the obligations of the Buyer under the Asset Purchase Agreement, as amended
hereby, and under all other agreements executed in connection with the Asset
Purchase Agreement, as so amended, (including at Closing) constituting
Guaranteed Obligations under (and as such term is used in) the Guaranty.

4.

Miscellaneous.

Except as amended, modified or supplemented herein, all of the terms and
provisions of the Asset Purchase Agreement are hereby ratified and confirmed.
This Amendment shall be governed and construed in accordance with the laws of
the State of Kansas without giving effect to the principles of conflicts of law
thereof, and may be executed in counterparts by original or facsimile signature,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.

[Signature Pages Follow]

 

 

 

2



IN WITNESS WHEREOF, the parties have caused this agreement to be signed by their
respective duly authorized officers as of the date first above written.

 

 

Aquila, Inc.

 

 

 

By: /s/ Richard C. Green

 

Name:

Richard C. Green

 

Title:

Chairman and Chief Executive Officer

 

 

 

Mid-Kansas Electric Company, LLC

 

 

 

By: /s/ L. Earl Watkins, Jr.

 

Name:

L. Earl Watkins, Jr.

 

Title:

President and Chief Executive Officer

 

 

 

Sunflower Electric Power Corporation

 

 

 

By: /s/

L. Earl Watkins, Jr.

 

Name:

L. Earl Watkins, Jr.

 

Title:

President and CEO

 

 

 

Lane-Scott Electric Cooperative, Inc.

 

 

 

By: /s/ Earl N. Steffens

 

Name:

Earl N. Steffens

 

Title:

General Manager

 

 

Pioneer Electric Cooperative, Inc.

 

 

By: /s/ David L. Jesse

 

Name:

David L. Jesse

 

Title:

Chief Executive Officer

 

 

 

 

3



 

Southern Pioneer Electric Company

 

 

 

By: /s/ David L. Jesse

 

Name:

David L. Jesse

 

Title:

President – Chief Executive Officer

 

 

Prairie Land Electric Cooperative, Inc.

 

 

By: /s/ Allan Miller

 

Name:

Allan Miller

 

Title:

General Manager

 

 

Victory Electric Cooperative Association, Inc.

 

 

By: /s/ Terry L. Janson

 

Name:

Terry L. Janson

 

Title:

General Manager

 

 

Western Cooperative Electric Association, Inc.

 

 

By: /s/ David L. Schneider

 

Name:

David L. Schneider

 

Title:

General Manager

 

 

Wheatland Electric Cooperative, Inc.

 

 

By: /s/ Neil K. Norman

 

Name:

Neil K. Norman

 

Title:

General Manager

 

 

 

 

4

 

 